





FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT







This First Amendment to Second Amended and Restated Credit Agreement (the
“Amendment”) is made as of September 27, 2006, by and among Inland Real Estate
Corporation (the “Borrower”), KeyBank National Association, individually and as
“Administrative Agent,” and the “Lenders” as shown on the signature pages
hereof.

R E C I T A L S

A.

Borrower, Administrative Agent and the Lenders have entered into a Second
Amended and Restated Credit Agreement dated as of April 22, 2005 (as amended,
the “Credit Agreement”).  All capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Credit Agreement.

B.

The Borrower, Administrative Agent and the Lenders now desire to amend the
Credit Agreement in order to modify certain of the financial covenants contained
therein and certain definitions related thereto.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1.

The foregoing Recitals to this Amendment hereby are incorporated into and made
part of this Amendment.

2.

This Amendment shall be effective from and after the date (the “Effective Date”)
on which (i) this Amendment has been executed by Borrower and the Required
Lenders and (ii) Borrower has paid to the Administrative Agent, for the benefit
of all Lenders which have executed this Amendment by such date, an amendment fee
of five (5) basis points (0.05%) of the aggregate Commitments of all such
Lenders.

3.

The following definitions in Article I of the Credit Agreement are hereby
deleted in their entirety and replaced with the following:

“Capitalization Rate” means .08.

“Qualifying Unencumbered Property” means any Stabilized Retail Project which as
of any date of determination, (a) is wholly owned by a Subsidiary Guarantor, in
fee simple or under the terms of a Financeable Ground Lease, provided that the
portion of the Unencumbered Asset Value attributable to ground leased Qualifying
Unencumbered Properties shall not exceed ten percent (10%) of the aggregate
Unencumbered Asset Value, (b) is located in the United States, (c) is not
subject to any Liens other than Permitted Liens set forth in Sections 6.16(i)
through 6.16(iv), (d) is not subject to any agreement (including any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such Project) which prohibits or limits the ability of such Subsidiary
Guarantor to create, incur, assume or suffer to exist any Lien upon any Projects
or Capital Stock of such Subsidiary Guarantor, (e) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such Project) which entitles any Person
to the benefit of any Lien (other than Permitted Liens set forth in Sections
6.16(i) through 6.16(iv)) on any Project or Capital Stock of such Subsidiary
Guarantor or would entitle any Person to the benefit of any such Lien upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause), (f) is not the subject of any material
environmental, title or structural issue, as evidenced by a certification of the
Borrower, (g) when aggregated with all other Qualifying Unencumbered Properties,
results in the Qualifying Unencumbered Properties as a whole having at least
eighty percent (80%) of their aggregate gross leasable area physically occupied
and (h) without the written approval of the Administrative Agent, the presence
of such Project as a Qualifying Unencumbered Property does not either (i) cause
that portion of Unencumbered Asset Value attributable to any tenant or group of
tenants which are Affiliates of each other to exceed 15% of the total
Unencumbered Asset Value or (ii) cause that portion of Unencumbered Asset Value
attributable to any single Qualifying Unencumbered Property to exceed twenty
percent (20%) of the total Unencumbered Asset Value.  No asset shall be deemed
to be unencumbered unless both such asset and all Capital Stock of the
Subsidiary Guarantor owning such asset is unencumbered and neither such
Subsidiary Guarantor nor any other intervening Subsidiary between the Borrower
and such Subsidiary Guarantor has any Indebtedness for borrowed money (other
than Indebtedness due to the Borrower).

“Total Asset Value” means, as of any date, (i) Adjusted Annual NOI attributable
to Projects owned by the Borrower or a member of the Consolidated Group
(excluding 100% of the Adjusted Annual NOI attributable to Projects not so owned
for the entire fiscal quarter on which Adjusted Annual NOI is calculated and for
the five (5) immediately preceding entire fiscal quarters and excluding all
lease termination fees and all interest and dividend income), divided by the
Capitalization Rate, plus (ii) 100% of the price paid for any such Projects
first acquired by the Borrower or a member of the Consolidated Group during such
period of six (6) consecutive entire fiscal quarters, plus (iii) cash, Cash
Equivalents and Marketable Securities owned by the Consolidated Group as of the
end of the last such fiscal quarter, plus (iv) the Consolidated Group’s Pro Rata
Share of (A) Adjusted Annual NOI attributable to Projects owned by Investment
Affiliates (excluding Adjusted Annual NOI attributable to Projects not so owned
for the entire fiscal quarter on which Adjusted Annual NOI is calculated and for
the five (5) entire immediately preceding fiscal quarters) divided by (B) the
Capitalization Rate, plus (v) the Consolidated Group Pro Rata Share of the price
paid for such Projects first acquired by an Investment Affiliate during such
period of six (6) consecutive entire fiscal quarters, plus (vi) Construction in
Progress and First Mortgage Receivables of the Borrower or any other member of
the Consolidated Group (with each such asset valued at the lower of its
acquisition cost and its fair market value).

“Unencumbered Asset Value” means, as of any date, the sum of (a) (i) the
aggregate Net Operating Income for the most recent full fiscal quarter for which
financial results have been reported attributable to Qualifying Unencumbered
Properties owned by a Subsidiary Guarantor for such full fiscal quarter and for
the five (5) immediately preceding entire fiscal quarters multiplied by four and
divided by (ii) the Capitalization Rate plus (b) the aggregate acquisition cost
of all Qualifying Unencumbered Properties owned by a Subsidiary Guarantor as of
the last day of such fiscal quarter but not so owned for such period of six (6)
consecutive entire fiscal quarters.

“Unencumbered NOI” means, as of any date, the sum of (a) the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to all Qualifying Unencumbered Properties owned
for the entirety of such fiscal quarter as of the last day of such fiscal
quarter plus, (b) in the case of any Qualifying Unencumbered Property that was
owned as of the last day of such fiscal quarter by a Subsidiary Guarantor, but
not so owned for the full fiscal quarter, the additional amount of Net Operating
Income that would have been earned if such Qualifying Unencumbered Property had
been so owned for the full fiscal quarter.

4.

The definitions of “Unsecured Debt Service” and “Unsecured Debt Service
Coverage” in Article I of the Agreement are hereby deleted and the following new
definitions are added to Article I of the Credit Agreement:

“Adjusted Annual NOI” means, as of any date, with respect to any group of
Projects, an annualized amount determined by multiplying four (4) times the
aggregate Net Operating Income attributable to such Projects for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by (i) deducting therefrom any income attributable to Excluded Tenants
but only if and to the extent that the aggregate amount of such income
attributable to Excluded Tenants would be greater than 5% of all other elements
of aggregate Adjusted Annual NOI without regard to such income; and (ii) adding
or deducting for, as appropriate, any adjustment made under GAAP for straight
lining of rents, gains or losses from sales of assets, extraordinary items,
depreciation, amortization, or interest expense.

“Facility Debt Service” means, as of any date, all payments of interest due on
the Advances under this Agreement during the most recent fiscal quarter for
which financial results have been reported.

“Facility Debt Service Coverage” means Adjusted Unencumbered NOI divided by
Facility Debt Service.

5.

Section 6.21 of the Credit Agreement, titled Indebtedness and Cash Flow
Covenants, is hereby deleted and replaced by the following:

6.21

Indebtedness and Cash Flow Covenants.  The Borrower on a consolidated basis with
its Subsidiaries shall not permit:

(i) any Secured Indebtedness which is also Recourse Indebtedness to exist, other
than up to $75,000,000 of such other Recourse Indebtedness which is also Secured
Indebtedness in the aggregate, provided that no other single loan or facility
may exceed $10,000,000;

(ii)

any Unsecured Indebtedness to exist, other than the Obligations under this
Agreement and (A) at all times prior to an Unencumbered Election made by
Borrower under Section 2.3 up to $125,000,000 in the aggregate of other
Unsecured Indebtedness, or (B) at any time after such an Unencumbered Election
has been made up to $250,000,000 in the aggregate of other Unsecured
Indebtedness, provided that at all times any such other Unsecured Indebtedness
shall be incurred by Borrower only and not by any of its Subsidiaries and such
other Unsecured Indebtedness shall not include any covenants more restrictive on
Borrower and the Consolidated Group than those contained in this Agreement, as
it may be amended or modified from time to time;

(iii)

the aggregate amount of Recourse Indebtedness, including both Secured
Indebtedness which is also Recourse Indebtedness as permitted under
Section 6.21(i) and Unsecured Indebtedness as permitted under Section 6.21(ii),
to exceed (A) at all times prior to an Unencumbered Election made by Borrower
under Section 2.3, ten percent (10%) of Total Asset Value or (B) at any time
after such an Unencumbered Election has been made, twenty percent (20%) of Total
Asset Value;

(iv)

Adjusted Annual EBITDA to be less than 2.00 times Fixed Charges at any time;

(v)

Consolidated Outstanding Indebtedness to be more than 0.60 times Total Asset
Value at any time;

(vi)

at any time after an Unencumbered Election under Section 2.3 has been made by
Borrower, the aggregate amount of Advances hereunder to be more than 0.60 times
Unencumbered Asset Value; or

(vii)

at any time after an Unencumbered Election under Section 2.3 has been made by
Borrower, the Facility Debt Service Coverage to be less than 2.0 to 1.0.

6.

Borrower hereby represents and warrants that, as of the Effective Date, there is
no Default or Unmatured Default, the representations and warranties contained in
Article V of the Credit Agreement are true and correct in all material respects
as of such date and Borrower has no offsets or claims against any of the
Lenders.

7.

As expressly modified as provided herein, the Credit Agreement shall continue in
full force and effect.

8.

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.




















IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

BORROWER:




INLAND REAL ESTATE CORPORATION







By:




Print Name:




Title:







2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  Mark E. Zalatoris

Phone:  (630) 218-7351

Facsimile:  (630) 218-7350

E-mail:  zalatoris@inlandrealestate.com







ADMINISTRATIVE AGENT:




KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent







By:  ____________________________________

Print Name:  _____________________________

Title:  ___________________________________




127 Public Square, 8th Floor

OH-01-27-0839

Cleveland, Ohio 44114

Attention:  Kevin Murray

Phone:  (216) 689-4660

Facsimile:  (216) 689-3566

E-mail:  Kevin_P_Murray@KeyBank.com




With a copy to:

KeyBank National Association

127 Public Square

Cleveland, Ohio  44114

Attention:

Lynn Vantaggi

Real Estate Capital Client Services

Phone:

 (216) 689-5694

Facsimile: (216) 689-3566





- 2 -
















LENDERS:




BANK OF AMERICA, N.A.







By:  






Print Name:  Ghi S. Gavin

Title:  Senior Vice President




100 North Tryon Street

NC1-007-11-15

Charlotte, NC 28255

Attention:  Real Estate Group

Phone:  (704) 388-4844

Facsimile:  (704) 333-2416

E-mail:  susan.vercauteren@bankofamerica.com







LASALLE BANK NATIONAL ASSOCIATION







By:  






Print Name:  






Title:  









135 South LaSalle Street

Chicago, Illinois  60603

Attention:  Stephen Shockey

Phone:  (312) 904-7096

Facsimile:  (312) 904-6691

E-mail:  stephen.shockey@abnamro.com





- 3 -
















EUROHYPO AG, NEW YORK BRANCH







By:




Print Name:




Title:







By:




Print Name:




Title:







1114 Avenue of the Americas - 29th Floor

New York, New York  10036

Attention:  Head of Portfolio Operations

Phone:  (866) ___-____

Facsimile:  (866) 267-7680

E-mail:  ____________________




With a copy to:

1114 Avenue of the Americas - 29th Floor

New York, NY  10036

Attention:  Legal Director

Phone:  (866) ___-____

Facsimile:  (866) 267-7680

E-mail:  _____________________





- 4 -








